   Case: 4:20-cv-01331-JAR Doc. #: 6 Filed: 03/08/21 Page: 1 of 7 PageID #: 26




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ANGELA NAILS,                                     )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )           No. 4:20-cv-01331-JAR
                                                  )
AAA AUTO INSURANCE,                               )
                                                  )
                Defendant.                        )

                                MEMORANDUM AND ORDER

        This matter comes before the Court on review of plaintiff Angela Nails' amended

complaint pursuant to 28 U.S.C. § 1915. (Docket No. 5). For the reasons discussed below, the

Court will direct plaintiff to file a second amended complaint in accordance with the instructions

set forth in this order.

                                Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a "mere

possibility of misconduct." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. The court must "accept as

true the facts alleged, but not legal conclusions or threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements." Barton v. Taber, 820 F.3d 958, 964 (8 th Cir.
   Case: 4:20-cv-01331-JAR Doc. #: 6 Filed: 03/08/21 Page: 2 of 7 PageID #: 27




2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8 th Cir. 2016) (stating

that court must accept factual allegations in complaint as true, but is not required to "accept as true

any legal conclusion couched as a factual allegation").

        When reviewing a prose complaint under§ 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8 th Cir. 2015). However, even prose complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8 th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8 th

Cir. 2004) (stating that federal courts are not required to "assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint"). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                            Background

        Plaintiff is a self-represented litigant who filed a civil action against AAA Auto Insurance

on September 23, 2020. (Docket No. 1). Despite naming AAA Auto Insurance as the defendant,

the body of her complaint contained allegations regarding the Progressive Insurance Company.

Specifically, plaintiff asserted that "the Progressive Insurance Company" did not provide "a

payment" to her, even though "it is the responsibility of the Progressive Insurance Company to

provide payment to the parties after finding out that there was a mistake made not to provide




                                                   2
   Case: 4:20-cv-01331-JAR Doc. #: 6 Filed: 03/08/21 Page: 3 of 7 PageID #: 28




payment." (Docket No. 1 at 1). As a result of this, plaintiff sought $1,000,000 in damages. (Docket

No. 1 at2).

       Because plaintiff was proceeding in forma pauperis, the Court reviewed her complaint

pursuant to 28 U.S.C. § 1915. Following that review, the Court determined that plaintiffs

complaint was subject to dismissal because it was not on a Court form, because it did not

adequately assert the Court's jurisdiction, and because it failed to state a claim. (Docket No. 4 at

4-5). Plaintiff was ordered to file an amended complaint, which she submitted on January 4, 2021.

(Docket No. 5).

                                    The Amended Complaint

       Plaintiffs amended complaint is on a Court-provided civil complaint form, and names

AAA Auto Insurance as the sole defendant. (Docket No. 5 at 2). The address given for AAA Auto

Insurance is in Jefferson City, Missouri.

       Plaintiff states that the basis of this Court's jurisdiction is diversity of citizenship. In

support, she asserts that she is a citizen of the State of Georgia, while AAA Auto Insurance is

incorporated under the laws of the State of Missouri. (Docket No. 5 at 3-4). Furthermore, plaintiff

alleges that the amount in controversy is $1,000,000, which exceeds the $75,000 threshold.

(Docket No. 5 at 4).

       Due to the nature of plaintiffs "Statement of Claim," it is best repeated in full:

               The insurance Progressive Company for insured Caldwell admitted
               to looking left when and not forward when exiting interstate to drive
               interstate 35N. Merging onto high Caldwell did not see plaintiff
               [vehicle] on his left and the insured driver damaged the defendant
               and the plaintiff vehicle and the defendant did not give this statement
               to the plaintiff to [pursue] damage with the Progressive [Insurance]
               Company who Caldwell is insured through at the time of the
               accident 2014. The defendant hid the statement from the plaintiff up
               until 2020. The plaintiff ask the defendant for the statement 2014,
               15.


                                                 3
   Case: 4:20-cv-01331-JAR Doc. #: 6 Filed: 03/08/21 Page: 4 of 7 PageID #: 29




(Docket No. 5 at 5). Plaintiff is seeking $1,000,000 in damages based on a claim with Progressive

that "could not be made." (Docket No. 5 at 5-6).

                                            Discussion

       Plaintiff is a self-represented litigant who has filed an amended complaint against AAA

Auto Insurance. As with her original complaint, however, plaintiff has failed to state a claim. In

order to state a claim, plaintiff must demonstrate a plausible claim for relief, which is more than a

"mere possibility of misconduct." See Ashcroft, 556 U.S. at 679. "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged." Id. at 678. While plaintiffs factual allegations

must be accepted as true, "the court is free to ignore legal conclusions, unsupported conclusions,

unwarranted inferences and sweeping legal conclusions cast in the form of factual allegations."

Wiles v. Capitol Indem. Corp., 280 F.3d 868, 870 (8 th Cir. 2002).

       In this case, it is unclear that AAA Auto Insurance is liable for any misconduct. Rather

than a short and plain statement of the factual allegations against AAA Auto Insurance, much of

plaintiffs brief "Statement of Claim" recounts an auto accident between plaintiff and an individual

named Caldwell, who was apparently insured by Progressive Insurance Company. Other than a

conclusory allegation that AAA Auto Insurance hid a statement from her, there is no indication

that AAA Auto Insurance did anything to harm her. That is, plaintiff presents no facts showing

that AAA Auto Insurance had a responsibility to provide this statement to her, that their

withholding of this statement was wrongful, or that their actions amounted to "hiding" anything

from her.




                                                   4
   Case: 4:20-cv-01331-JAR Doc. #: 6 Filed: 03/08/21 Page: 5 of 7 PageID #: 30




       Because plaintiff is a self-represented litigant, the Court will give her an opportunity to file

a second amended complaint. In submitting the second amended complaint, plaintiff must follow

the instructions set forth below.

                                     Amendment Instructions

       Plaintiff should type or neatly print her second amended complaint on the Court's civil

rights form, which will be provided to her. See E.D. Mo. L.R. 2.06(A) ("All actions brought by

self-represented plaintiffs or petitioners should be filed on Court-provided forms"). If the second

amended complaint is handwritten, the writing must be legible. Plaintiff should fill out the

complaint form in its entirety, including the sections pertaining to the Court's jurisdiction.

       In the "Caption" section of the Court-provided form, plaintiff should clearly name each

and every party she is intending to sue. See Fed. R. Civ. P. lO(a) ("The title of the complaint must

name all the parties"). If there is not enough room in the caption, plaintiff may add additional

sheets of paper. However, all the defendants must be clearly listed and identified.

       In the "Statement of Claim" section, plaintiff should provide a short and plain statement of

the factual allegations supporting her claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be "limited as far as practicable to a

single set of circumstances." See Fed. R. Civ. P. lO(b).

       In structuring her "Statement of Claim," plaintiff should begin by writing the defendant's

name. In separate, numbered paragraphs under that name, plaintiff should write a short and plain

statement of the factual allegations supporting her claim against that specific defendant. If plaintiff

is suing more than one defendant, she should follow the same procedure for each defendant.

Plaintiff must provide the approximate date that this event occurred. Moreover, for purposes of

venue, plaintiff must indicate where the events in the complaint took place.



                                                  5
   Case: 4:20-cv-01331-JAR Doc. #: 6 Filed: 03/08/21 Page: 6 of 7 PageID #: 31




        Plaintiff is advised to avoid making legal arguments or providing case citations. She is also

advised to avoid presenting conclusions or relying on labels in formulating her "Statement of

Claim." See Hamilton v. Palm, 621 F.3d 816, 817-18 (8 th Cir. 2010) (explaining that "[a] pleading

that merely pleads labels and conclusions, or a formulaic recitation of the elements of a cause of

action, or naked assertions devoid of factual enhancement will not suffice"). Instead, plaintiff

should present only factual allegations pertaining to what happened to her, when it happened,

where it happened, what injuries she suffered, and what the defendant specifically did or failed to

do that caused her harm.

        Both plaintiffs original complaint and amended complaint were extremely vague as to

what AAA Insurance Company did or did not do to harm her. "The essential function of a

complaint under the Federal Rules of Civil Procedure is to give the opposing party fair notice of

the nature and basis or grounds for a claim, and a general indication of the type of litigation

involved." Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8 th Cir. 2014). As such,

plaintiffs factual allegations should focus on AAA Insurance Company's actions, rather than the

actions of other parties.

        Plaintiff is warned that the filing of a second amended complaint completely replaces the

original complaint and the amended complaint. This means that claims that are not re-alleged in

the second amended complaint will be deemed abandoned. See In re Wireless Tel. Fed. Cost

Recovery Fees Litig., 396 F.3d 922, 928 (8 th Cir. 2005) ("It is well-established that an amended

complaint supercedes an original complaint and renders the original complaint without legal

effect").

        After receiving the second amended complaint, the Court will review it pursuant to 28

U.S.C. § 1915. Plaintiffs failure to follow these directions, or make specific factual allegations



                                                  6
   Case: 4:20-cv-01331-JAR Doc. #: 6 Filed: 03/08/21 Page: 7 of 7 PageID #: 32




against AM Insurance Company, will result in the dismissal of this action. Furthermore, if

plaintiff fails to file a second amended complaint on a Court-provided form within thirty days, the

Court will dismiss this action without prejudice and without further notice to plaintiff.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall send to plaintiff a copy of the

Court's civil complaint form.

       IT IS FURTHER ORDERED that plaintiff shall file a second amended complaint on the

Court-provided form within thirty (30) days of the date of this order, in accordance with the

instructions set forth above.

       IT IS FURTHER ORDERED that if plaintiff fails to file a second amended complaint

within thirty (30) days of the date of this order, this action will be dismissed without prejudice

and without further notice.

       IT IS FURTHER ORDERED that upon receipt of plaintiffs second amended complaint,

the Court will review it pursuant to 28 U.S.C. § 1915.

       Dated this ~ a y of       ~
                                                      JO~ROSS
                                                      UN~ D STATES DISTRICT filDGE




                                                 7
